Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 1 of 17
Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 2 of 17
Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 3 of 17
Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 4 of 17
Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 5 of 17
                EXHIBIT A




Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 6 of 17
                              DAVID MICHAELS PhD, MPH
                                   6843 Tulip Hill Terrace
                                    Bethesda, MD 20816
                                drdavidmichaels@gmail.com

               PROFESSIONAL EMPLOYMENT AND APPOINTMENTS

Current Employment and Academic Appointment

The Milken Institute School of Public Health of George Washington University
Department of Environmental and Occupational Health
              Professor                                                2009-present
              Vice-Chair for Education                                 2019-present
              Interim Chairman                                         2008-2009
              Associate Chairman                                       2004-2008
              Research Professor                                       2001-2009
Department of Epidemiology
              Professor                                                2017-present

Previous Employment and Primary Academic Appointments

The United States Department of Labor
              Assistant Secretary for Occupational Safety and Health   2009-2017

The United States Department of Energy
              Assistant Secretary for Environment, Safety and Health   1998-2001

The City University of New York Medical School
Department of Community Health and Social Medicine
              Professor                                                1996-2001
              Acting Chairperson                                       1992, 1996-7
              Associate Professor                                      1990-1995

Montefiore Medical Center/Albert Einstein College of Medicine
Department of Epidemiology and Social Medicine
              Director, Division of Public Health                      1988-1990
              Director, Program in Occupational Health                 1981-1988
              Curriculum Coordinator                                   1979-1981
              Research Associate                                       1977-1979

Additional Academic Appointments
The Icahn School of Medicine at Mount Sinai
Department of Environmental Medicine and Public Health


                                              1


       Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 7 of 17
              Adjunct Professor                                          2001-present
              Adjunct Associate Professor                                1993-2000
The Albert Einstein College of Medicine
Department of Epidemiology and Population Health
              Visiting Associate Professor                               1991-2008
              Associate Professor                                        1990-1991
              Assistant Professor                                        1981-1990
              Instructor                                                 1980-1981

                                       EDUCATION

The City College of New York       1977 BA         History (cum laude)

Columbia University                1981 MPH        Epidemiology
                                   1987 PhD        Sociomedical Sciences

                      ADDITIONAL POST-GRADUATE TRAINING

Quantitative Methods in Cancer Epidemiology. The International Agency for Research on Cancer,
       Lyon, France, 1985.

                          FELLOWSHIPS AND RESIDENCIES

World Health Organization Travel Fellowship, 1992
Robert Wood Johnson Foundation Health Policy Fellowship, Washington, DC 1993-1994
Rockefeller Foundation Bellagio Center Residency, Bellagio, Italy 2018

                  AWARDS, HONORS & ELECTED MEMBERSHIPS

Jay S. Drotman Memorial Award, American Public Health Association, 1984
Bicentary Keynote Lecturer, Sydney Hospital, Sydney, Australia, 1988
Samuel Gompers Award, International Assoc. of Industrial Accident Boards & Commissions, 2000
National Academy of Social Insurance, 2000-2009, 2017-Present
Meritorious Service Award, United States Department of Energy, 2001
Honorary Kentucky Colonel, 2001
Honorary Duke of Paducah (Kentucky), 2001
David P. Rall Award for Advocacy in Public Health, American Public Health Association, 2001
Collegium Ramazzini (Fellow), 2003-2009, 2017-present
Scientific Freedom and Responsibility Award, American Association for the Advancement of
        Science, 2005
Delta Omega (Honorary Society in Public Health), 2007-present
John P. McGovern Science and Society Award, Sigma Xi, 2009
Environmental Hero of the Year, Environmental Relief Center, 2009


                                             2


       Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 8 of 17
ASPH/Pfizer Public Health Academy of Distinguished Teachers, 2009-present
Jeffrey S. Lee Lecture, American Industrial Hygiene Conference, Toronto, Canada, 2009
Robert Wood Johnson Heath Policy Fellowship Program, Lifetime Achievement Award, 2010
Isidore I. Benrubi Lecture, Columbia University School of Public Health, 2010
Clara Lemlich Public Service Award, Triangle Shirtwaist Factory Fire Memorial, 2011
Allan Rosenfield Alumni Award for Excellence, Columbia Univ. School of Public Health, 2012
Inaugural Cancer and Society Lecture, International Agency for Research on Cancer, Lyon,
        France, 2012
John T. Dunlop Memorial Forum, Harvard Law School, 2013
William Steiger Memorial Award, American Conference of Governmental Industrial Hygienists
        (ACGIH), 2013
Paul Robeson Award, District 1199C American Federation of State, County and Municipal
        Employees, 2013
Jorma Rantanen Award, Finnish Institute of Occupational Health, Helsinki, Finland, 2013
J. William Lloyd Award, United Steelworkers, 2018
William D. Wagner Award, American Conference of Governmental Industrial Hygienists
        (ACGIH), 2018

ORIGINAL COMMUNICATIONS

   1. Velasquez E, Hassan A, Belmar R, Drucker E, Michaels D. Inorganic Mercury Poisoning-
      Nicaragua. MMWR 29:393, 1980.

   2. Hassan A, Velasquez E, Belmar R, Coye M, Drucker E, Landrigan P, Michaels D, Sidel
      K. Mercury Poisoning in Nicaragua. A Case Study of Environmental and Occupational
      Health Hazards by a Multinational Corporation. Int J Health Serv 11:221-226, 1981.

   3. Michaels D. Occupational Cancer in the Black Population. The Health Effects of Job
      Discrimination. J Nat Med Ass 75:1014-1018, 1983.

   4. Michaels D, Nagin D, Zoloth S. Occupational Hazards in the Dental Office. NY State
      Dent J 50:294-297, 1984.

   5. Michaels D, Barrera C, Gacharna MG. Economic Development and Occupational Health
      in Latin America. New Directions for Public Health in Less Developed Countries. Amer J
      Pub Health 75:536-542, 1985.

   6. Zoloth S, Michaels D. Asbestos Disease in Sheet Metal Workers. The Results of a
      Proportional Mortality Analysis. Amer J Ind Med 7:315-321, 1985.

   7. Zoloth SR, Michaels DM, Villalbi JR, Lacher M. Patterns of Mortality among
      Commercial Pressmen. J Nat Cancer Inst 76:1047-1051, 1986.



                                             3


       Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 9 of 17
8. Zoloth S, Michaels D, Lacher M, Nagin D, Drucker E. Asbestos Disease Screening by
   Non-Specialists. The Results of an Evaluation. Amer J Pub Health 76:1392-1395, 1986.

9. Michaels D, Zoloth S, Lacher M, Holstein E, Lilis R, Drucker E. Asbestos Disease in
   Sheet Metal Workers II. Radiologic Signs of Asbestosis among Active Workers. Amer J
   Ind Med 12:595-603, 1987.

10. Drucker E, Michaels D, Nagin D, Zoloth S. Exposure of Sheet Metal Workers to
    Asbestos during Construction and Renovation of Commercial Buildings in New York
    City. A Case Study in Social Medicine. Ann NY Acad Sci 502:230-244, 1987.

11. Michaels D, Zoloth S. Asbestos Disease in Sheet Metal Workers. Proportional Mortality
    Update. Amer J Ind Med 13:731-734, 1988.

12. Michaels D. Waiting for the Body Count. Corporate Decision Making and Bladder
    Cancer in the U.S. Dye Industry. Med Anthro Q 2:215-232, 1988.

13. Solet D, Zoloth S, Sullivan C, Jewett J, Michaels D. Patterns of Mortality in Pulp and
    Paper Workers. J Occup Med 31:627-630, 1989.

14. Alcabes P, Vossenas P, Cohen R, Braslow C, Michaels D, Zoloth S. Compliance with
    Isoniazid Prophylaxis in Jail. Amer Rev Resp Dis 140:1194-1197, 1989.

15. Shenson D, Dubler N, Michaels D. Jails and Prisons. The New Asylums? Amer J Pub
    Health 80:655-656, 1990.

16. Michaels D, Zoloth S. Mortality among Urban Bus Drivers. Int J Epidem 20:399-404,
    1991.

17. Michaels D, Zoloth S, Stern FB. Does Low-Level Lead Exposure Increase Risk of
    Death? A Mortality Study of Newspaper Printers. Int J Epidem 20:978-983, 1991.

18. Welch LS, Michaels D, Zoloth S. Asbestos-Related Disease among Sheet Metal
    Workers: Preliminary Results of the National Sheet Metal Worker Asbestos Disease
    Screening Program. Ann NY Acad Sci 643:287-295, 1991.

19. Michaels D, Zoloth S, Alcabes A, Braslow C, Safyer S. Homelessness and Indicators of
    Mental Illness among Inmates in New York City's Correctional System. Hospital and
    Community Psychiatry 43:150-155, 1992.

20. Michaels D, Zoloth S, Bernstein N, Kass D, Schrier K. Workshops Are Not Enough.
    Making Right-To-Know Training Lead to Workplace Change. Amer J Ind Med 22:637-
    649, 1992.


                                            4


   Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 10 of 17
21. Michaels D, Levine C. Estimates of the Number of Motherless Youth Orphaned by AIDS
    in the United States. JAMA 268:3456-3461, 1992.

22. Zoloth S, Safyer S, Rosen J, Michaels D, Alcabes P, Bellin E. Anergy Compromises
    Screening for Tuberculosis in High Risk Populations. Amer J Pub Health 83:749-751,
    1993.


23. Welch LS, Michaels D, Zoloth SR. The National Sheet Metal Worker Asbestos Disease
    Screening Program. Radiologic Findings. Amer J Ind Med 25:635-648. 1994.

24. Michaels D. When Science Isn't Enough. Wilhelm Hueper, Robert A.M. Case and the
    Limits of Scientific Evidence in Preventing Occupational Bladder Cancer. Int J Occup
    Environ Health 1:278-288, 1995.

25. Michaels D. Fraud in the Workers’ Compensation System. Origin and Magnitude.
    Occupational Medicine State of the Art Reviews 13:439-442, 1998.

26. Michaels D, Bingham E, Boden L, et al. Advice without Dissent. (editorial) Science
    298:703, 2002.

27. Michaels D. Environmental Health Science and the Legacy of Popular Literature. Environ
    Health Perspectives 111:14-5, 2003.

28. Michaels D, Wagner W. Disclosure in Regulatory Science. Science 302:2073, 2003.

29. Wagner W, Michaels D. Equal Treatment for Regulatory Science. Extending the
    Controls Governing the Quality of Public Research to Private Research. Amer J Law Med
    30:119-154, 2004.

30. Michaels D. In Memoriam. Thomas F. Mancuso, MD, MPH 1912-2004. Amer J Ind
    Med. 47:1-3, 2005. (Also published in Eur J Oncol 9.189-190, 2004.)

31. Michaels D. Scientific Evidence and Public Policy. (editorial) Amer J Public Health
    95:Suppl1.S5, 2005.

32. Michaels D, Monforton C. Manufacturing Uncertainty. Contested Science and the
    Protection of the Public’s Health and Environment. Amer J Public Health 95.Suppl1:S39-
    48, 2005.

33. Michaels D, Monforton C. Scientific Evidence in the Regulatory System: Manufacturing
    Uncertainty and the Demise of the Formal Regulatory System. J Law Policy 13(1): 17-41,
    2005.


                                            5


   Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 11 of 17
34. Dweck A, Lurie P, Michaels D, Wolfe S. Hexavalent Chromium Study’s Conclusions
    Unjustified. (letter) J Occup Environ Med. 47:980-1, 2005.

35. Michaels D. Doubt is their Product. Scientific American 292:74-80, June 2005.

36. Michaels D, Monforton C. Lurie P. Selected Science: An Industry Campaign to
    Undermine an OSHA Hexavalent Chromium Standard. Environmental Health 5:5, 2006.

37. Neutra RR, Cohen A, Fletcher T, Michaels D, Richter ED, Soskolne CL. Toward
    Guidelines for the Ethical Reanalysis and Reinterpretation of Another’s Research.
    Epidemiology. 17:335-8, 2006.

38. Michaels D. Mercenary Epidemiology – Data Reanalysis and Reinterpretation for
    Sponsors with Financial Interest in the Outcome. Ann Epidemiol 16:583-5, 2006.

39. Michaels D. Manufactured Uncertainty: Protecting Public Health in the Age of Contested
    Science and Product Defense. Ann NY Acad Sci. 1076:149-62, 2006.

40. Michaels D. Sarbanes-Oxley for Science. Law & Contemp Problems 69(3):1-19, 2006.

41. Michaels D, Monforton C. The Beryllium Occupational Exposure Limit: Historical
    Origin and Current Inadequacy. J Occup Environ Med. 48:998-1001, 2006.

42. Michaels D, Monforton C, Lurie P. Lung Cancer Mortality in the German Chromate
    Industry, 1958 to 1998. J Occup Environ Med. 48:995-7, 2006.

43. Welch LS, Haile E. Dement J, Michaels D. Change in Prevalence of Non-Malignant
    Asbestos-Related Disease among Sheet Metal Workers 1988-2004. Chest. 131:863-9,
    2007.

44. Michaels D, Monforton C. How Litigation Shapes the Scientific Literature: Asbestos and
    Disease Among Automobile Mechanics. J Law & Policy 5(3):1137-1169, 2007.

45. Michaels D, Monforton C. Beryllium’s Public Relations Problem. Protecting Workers
    When There Is No Safe Exposure Level. Public Health Reports 123:79-88, 2008. doi:
    10.1177/003335490812300112

46. Michaels D. Addressing Conflict in Strategic Literature Reviews: Disclosure is not
    Enough. J Epidemiol Comm Health. 2009;63:599-600. doi: 10.1136/jech.2009.089524

47. Michaels D. OSHA Does Not Kill Jobs: It Helps Prevent Jobs from Killing Workers.
    Amer J Ind Med 55:961-963, 2012. doi: 10.1002/ajim.22122. Epub 2012 Sep 19.


                                            6


   Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 12 of 17
48. Michaels D, Howard J. Review of the OSHA-NIOSH Response to the Deepwater
    Horizon Oil Spill: Protecting the Health and Safety of Cleanup Workers. PLOS Currents
    Disasters. 2012 Jul 18. doi: 10.1371/4fa83b7576b6e.

49. Michaels D, Burke T. The Dishonest HONEST Act. (editorial) Science 356:989 2017.
    DOI: 10.1126/science.aan5967

50. Gandhi TK, Kaplan GS, Leape L, et al. Transforming concepts in patient safety: a
    progress report. BMJ Quality & Safety. 2018;27(12):1019-1026. DOI: 10.1136/bmjqs-
    2017-007756

51. Michaels, D. Reimagining Our System for Public Health Protection. Amer J Public
    Health 109(7):975-976. 2019. DOI: 10.2105/AJPH.2019.305126

52. Michaels D, Barab J. OSHA at 50: Protecting Workers in a Changing Economy. Amer J
    Public Health (in press).



              BOOKS, CHAPTERS, TRANSLATIONS, AND REPORTS

1. Michaels D. Minority Workers and Occupational Cancer. The Hidden Costs of Job
   Discrimination. In Behavior, Health Risks and Social Disadvantage. National Academy
   of Sciences Interim Report No. 6. Washington, DC. National Academy Press, 1982.

2. Michaels D, Zoloth S. Occupational Safety. Why Do Accidents Happen? Occ Health
   Nursing 30.12-16, 1982.

3. Michaels D, O'Leary K, Frumkin H. How to Determine the Hazard of a Substance. In
   Occupational Health. Recognizing and Preventing Work-Related Disease. Levy B and
   Wegman D, editors. Boston. Little, Brown and Company, 1983.

4. Michaels D, Zoloth S. Securite du Travail. Pourqoui les Accidents Arrivent-Ils? Histoire
   des Accidents du Travail (Nantes, France), 15.71-83, 1983.

5. Michaels D, Barrera C, Gacharna MG. Occupational Health and the Economic
   Development of Latin America. Multinational Monitor 9.11-13, 1984.

6. Michaels, D. Tackling Tight Building Syndrome. What Can Workers Do? In Human
   Aspects in Office Automation. Cohen BGF, editor. Amsterdam, The Netherlands;
   Elsevier Science Publishers, 1984.



                                           7


   Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 13 of 17
7. Michaels D, Barrera C, Gacharna MG. O Desenvolvimento Economico e a Saude
   Ocupacional na America Latina. Novas Tendencias para a Saude Publica em Paises
   Subdesenvolvidos. Revista Brasileira de Saude Ocupacional (Sao Paolo, Brazil), 13:7-14,
   1985.

8. Michaels D, Barrera C, Gacharna MG. Occupational Health and the Economic
   Development of Latin America. In The Export of Hazards. Transnational Corporations
   and Environmental Control Issues. Ives J, editor. Boston. Routledge & Kegan, Paul,
   1985.

9. Dubler NN (ed). Standards for Health Services in Correctional Institutions, 2nd Edition.
   (Contributed chapter "Occupational Health Services") Washington DC. American Public
   Health Association, 1986.

10. Michaels D. Remarks on the Role of the University. In Asbesto y Salud en America
    Latina. Mitastein M, editor. Mexico City. Pan American Health Organization, 1987.

11. Michaels D, Mendes R, Christiani DC, Xue-qi G. Occupational Health in Selected
    Developing Countries. In Occupational Health. Recognizing and Preventing Work-
    Related Disease (2nd Edition). Levy B and Wegman D, eds. Boston. Little, Brown and
    Co., 1988.

12. Michaels D, Zoloth S. How to Research the Toxic Effects of Chemical Substances. In
    Occupational Health. Recognizing and Preventing Work Related Disease (2nd Edition).
    Levy B and Wegman D, eds. Boston. Little, Brown and Co., 1988.

13. Michaels D, Mazzocchi A, Eller SW, Edelsack P. A Labor Perspective on the Role of the
    Health Care Provider in Occupational Health and Safety. In Environmental and
    Occupational Medicine (2nd Edition). Rom W, ed. Boston. Little, Brown and Co., 1992.

14. Geiger HJ, Rush D, Michaels D. Dead Reckoning. A Critical Review of the Department of
    Energy's Epidemiologic Research. Washington DC. Physicians for Social Responsibility,
    1992.

15. Kaminsky M, Klitzman S, Michaels D. Health Profile of Cancer, Asthma and Childhood
    Lead Poisoning in Greenpoint/ Williamsburg. New York City Department of Health
    1992.

16. Belmar R, Hofmeister V, Michaels D, Moreno AR, Romieu I. Air Pollution. In
    Environmental Epidemiology. A Project for Latin America and the Caribbean. Finkelman
    J, Corey G, Calderon R, editors. Mexico City. Pan-American Health Organization, U.S.
    Environmental Protection Agency, International Programme on Chemical Safety and
    Global Environmental Epidemiology Network (WHO) 1993.


                                           8


   Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 14 of 17
17. Michaels D. Colorfast Cancer. The Legacy of Corporate Malfeasance in the U.S. Dye
    Industry. In Toxic Circles. Workplace to Community. Sheehen HE and Weeden RP,
    editors. New Brunswick. Rutgers University Press 1993.

18. Michaels D, Levine C. The Youngest Survivors. Estimates of the Number of Motherless
    Youth Orphaned by AIDS in New York City. In A Death in the Family. Orphans of the
    HIV Epidemic. New York. United Hospital Fund 1993.

19. Michaels D. Projections of Motherless AIDS Orphans under 15 in Six Countries. In
    Action for Children Affected by AIDS. Programme Profiles and Lessons Learned. A
    Joint World Health Organization/United Nations Children's Fund Document. New York.
    UNICEF 1994.

20. Zoloth S, Michaels D. How to Research the Toxic Effects of Chemical Substances. In
    Occupational Health. Recognizing and Preventing Work-Related Disease (3rd Edition).
    Levy B and Wegman D, editors. Boston. Little, Brown and Company 1995.

21. Michaels D. ERISA - State Flexibility. In Winning Issues in Health Care Reform. A
    Report from the 1993-1994 RWJ Health Policy Fellows. Advances. The Newsletter of
    the Robert Wood Johnson Foundation 8(1):2, 1995.

22. Levine C, Michaels D, Back SD. Orphans of the HIV/AIDS Epidemic. Emerging Global
    Trends and Programmatic Responses. In AIDS and the World (2nd Edition). Mann J and
    Tarantola D, editors. New York. Oxford University Press 1996.

23. Michaels D. Estimated Number of Children and Adolescents Orphaned by Maternal
    HIV/AIDS in New York State. In Families in Crisis. A Report of the Working Committee
    in HIV Families and Children. New York. Federation of Protestant Welfare Agencies
    1996.

24. Michaels D. Estimates of Motherless Youth in New Jersey. In Issues Affecting New
    Jersey’s Orphans of the HIV Epidemic New Jersey AIDS Partnership 1997.

25. Forest W, Kubota C, Zoloth S, Michaels D, Cone J. How to Research the Effects of
    Chemical Substances or Other Workplace Hazards. In Occupational Health. Recognizing
    and Preventing Work-Related Disease (4th Edition). Levy B and Wegman D, editors.
    Philadelphia. Lippincott Williams and Wilkins 2000.

26. Michaels D. Regulatory Science. Does Peer Review Help or Hurt? In Rescuing Science
    from Politics. Regulation and the Distortion of Scientific Research. Wagner W and
    Steinzor S, editors. New York. Cambridge University Press 2006.



                                          9


   Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 15 of 17
   27. Michaels D. Manufactured Uncertainty. Contested Science and the Protection of the
       Public’s Health and Environment. In Agnotology. The Making and Unmaking of
       Ignorance. Proctor RN and Schiebinger L, editors. Stanford. Stanford University Press
       2008.

   28. Michaels D. Doubt is Their Product. How Industry’s War on Science Threatens Your
       Health. New York. Oxford University Press 2008.

   29. Michaels D, Wagner GR. Work, Health, and Well-Being. In Environmental Health: From
       Global to Local. (3rd Edition). Frumkin H, ed. San Francisco. Jossey-Bass, 2016.

   30. Michaels, D. Seven Ways to Improve Operations without Sacrificing Worker Safety.
       Harvard Business Review. March 21, 2018.

   31. Michaels D. The Triumph of Doubt: Dark Money and the Science of Deception. New
       York. Oxford University Press 2020.

       RECENT MAJOR NATIONAL AND GLOBAL LEADERSHIP POSITIONS

Federal Advisory Council on Occupational Safety and Health, Chair               2009-2017
Administrative Conference of the United States
       Government Member                                                        2010-2017
       Senior Member                                                            2018-present
Emerging Technologies Interagency Policy Coordination Committee                 2010-2012
National Science and Technology Council,
       Committee on Homeland and National Security                              2010-2017
National Toxicology Program,
       Chair, Executive Committee                                               2011-2017
       Member, Board of Scientific Counselors                                   2018-present
National Academy of Medicine Roundtable on Environmental Health Sciences,
        Research, and Medicine                                                  2011-present
Global Reporting Initiative, Occupational Health & Safety Work Group Member     2017-2018
Lucian Leape Institute of the Institute for HealthCare Improvement/
       National Patient Safety Foundation Member                                2017-present
Singapore Ministry of Manpower International Advisory Panel                     2018-present

                                    PEER REVIEWER

Journals:
AIDS
American Journal of Industrial Medicine
American Journal of Public Health
International Journal of Epidemiology


                                              10


      Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 16 of 17
International Journal of Occupational and Environmental Health
Journal of the American Medical Association
Preventive Medicine (Editorial Board)
Public Health Reports
Science

Agencies and Institutions:
National Academy of Sciences/Institute of Medicine
National Center for Environmental Health/Agency for Toxic Substance and Disease Registry
National Institute for Occupational Safety and Health

                        INTERNATIONAL CONSULTANTSHIPS

Inter-American Center for the Study of Social Security (Mexico)
International Labour Organization
Marshall Islands Nuclear Claims Tribunal, Office of the Public Advocate
Ministry of Health and Institute of Social Security (Colombia)
Pan American Health Organization - Center for Human Ecology and Health (Mexico)
United Nations Centre on Transnational Corporations (New York)




                                             11


      Case 5:20-cv-06063-DGK Document 35-4 Filed 04/29/20 Page 17 of 17
